UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
. TAMPA DIVISION

COMERCIO Y SERVICIOS
DE TRANSPORTE PRIVADO PBA S.A.
De C.V., a Mexican corporation,

Plaintiff,

Vv. CASE NO. 8:17-cv-1038-TGW
RDI, LLC, a Florida limited liability
Company, |

Defendant.
/

 

ORDER

THIS CAUSE came on for consideration upon the Plaintiffs
Amended Motion to Compel Fact Information Sheet (Doc. 158).

It is, therefore, upon consideration,

ORDERED:

That the Plaintiff's Amended Motion to Compel Fact Information
Sheet (Doc. 158) is GRANTED, and defense counsel is directed to facilitate the
defendant’s completion of the fact information sheet within 15 days from the date
of this Order.

DONE and ORDERED at Tampa, Florida, this</ = “aay of January,

Nerae F.PiSan

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

2020.

 
